DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 11/2/20 and amendment filed 11/22/21. 

1.	Claim 18 is canceled. Claims 21 and 22 are newly added
2.	Claims 1-17 and 19-22 are pending.
3.	Claims 1-17 and 19-22 are rejected.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-17 and 19-21 have been considered but are moot in view of new grounds of rejections.
Thus, at the present time, the independent claims, their associated dependent claims and newly added claims are viewed as not allowable due to the modified 103 rejection.	
   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-6 and 8-15 and 17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al., (Good), US Patent. No.: 8752113 as applied to claims above, in view of Knittle et al., (Knittle), US PGPub. No.: 20120005368 and further in view of Sparenberg et al., (Sparenberg), US PGPub. No.: 20150213044.

 	As per claim 1, Good teaches a method comprising: 
receiving a first version of a content segment, wherein the first version of the content segment comprises content encoded at a first bit rate, (a "rendition" of a live stream may correspond to a particular version of the live stream. Each rendition of a live stream may have a different bitrate (e.g., video bitrate and/or audio bitrate)) (col. 2, lines 67-col. 3, line 1; col. 3, lines 36-44; col. 4, lines 14-16); 
 (Adaptive streaming is a media transmission mechanism that enables a receiving device to dynamically request different versions of a stream in response to changing network conditions) (col. 3, lines 29-32) for a quantity of data associated with the content segment, (Upon receiving the manifest, the computing device 171 may determine which of the available renditions (data associated with the content segment) of the live stream (content segment) should be requested from the media server 150. The computing device 171 may make such a determination based on network conditions being experienced by the computing device 171; i.e. network conditions become worse, the computing device 171 may switch to a lower bitrate rendition (data associated with content segment); 320 is a lower-quality rendition that has a name "240p," a frame size of 320x240 pixels, (pixels represent a quantity of data) (col. 3, lines 61-65; col. 4, lines 17-25; col. 10, lines 17-18);
determining a second version of the content segment, (Conversely, if playback and/or network conditions improve, the computing device 171 may switch to a higher bitrate rendition (second version)) (col. 4, lines 21-23) and wherein the content of the second version of the content segment is encoded at a second bit rate higher than the first bit rate, (higher bitrate rendition (second version); ) (col. 4, lines 21-23); and causing output, associated with the content segment, of the second version of the content segment, (via switching (causes output) to a higher bitrate rendition) (col. 3, lines 40-47; col. 4, lines 21-23).  
Good does not specifically teach output at an output time associated with the content segment.
(At time t3, a request may be made to begin retransmitting the video segments as higher quality video segments) (para. 24; Fig. 3).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).
Neither Good nor Knittle specifically teaches wherein the second version of the content segment comprises an addition of the quantity of data to the first version of the content segment.
However, Sparenberg teaches wherein the second version of the content segment comprises an addition of the quantity of data to the first version of the content segment, (para. 68).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good, Knittle and Sparenberg such that if the information indicates a desired version of the content which is not available in the stored media file, the new file is provided corresponding to another version of the content of the stored media file (e.g. having a higher resolution as the desired version), (Sparenberg; para. 127).
  
 	As per claim 2, the method of claim 1, 
Good does not specifically teach wherein the sending (a request for a second version) is further based on determining that a difference between a current output time 
However, Knittle teaches wherein the sending is further based on determining that a difference between a current output time and the output time associated with the content segment satisfies a threshold, (as sufficient (thus threshold satisfied) amount of time (hence, between current output time and the output time) permitted the early, lower video segment N-1 to be replaced with retransmitted, higher quality video segment N-1; The rate controller 22 may also be operable to select transmission of the higher and lower quality video segments according to requests) (para. 23, 27).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).

 	As per claim 3, the method of claim 2, 
Good does not specifically teach wherein the current output time is ahead of the output time associated with the content segment.  
However, Knittle teaches wherein the current output time is ahead of the output time associated with the content segment (i.e. via Fig. 3, T1 is ahead of T5) (Fig. 3).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).


 	As per claim 4, the method of claim 1, further comprising receiving, Good teaches based on the request, the quantity of data, (Adaptive streaming is a media transmission mechanism that enables a receiving device to dynamically request different versions of a stream in response to changing network conditions) (col. 3, lines 29-32); Upon receiving the manifest, the computing device 171 may determine which of the available renditions (data associated with the content segment) of the live stream (content segment) should be requested from the media server 150. The computing device 171 may make such a determination based on network conditions being experienced by the computing device 171; i.e. network conditions become worse, the computing device 171 may switch to a lower bitrate rendition (data associated with content segment); 320 is a lower-quality rendition that has a name "240p," a frame size of 320x240 pixels, (pixels represent a quantity of data) (col. 3, lines 61-65; col. 4, lines 17-25; col. 10, lines 17-18). Sparenberg also teaches receiving based on the request, the quantity of data, (via requested file) (para. 68).

 	As per claim 5, the method of claim 1, Good teaches further comprising: storing the first version of the content segment for output, (via the manifest may include information describing each of a plurality of renditions of a stream item that are available for adaptive streaming. A "rendition" of a live stream may correspond to a particular version of the live stream. Each rendition of a live stream may have a different bitrate (e.g., video bitrate and/or audio bitrate, hence representing quality version)) (col. 3, lines 38-47).  
	Good does not specifically teach storing content segment in a memory 
	However, Knittle teaches storing first content segment in a memory (replace the low quality video with higher quality video during this period of time to improve viewer experience) (para. 30).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).

 	As per claim 6, the method of claim 5, 
Good does not specifically teach wherein the memory comprises a content buffer.  
However, Knittle teaches wherein the memory comprises a content buffer, (para. 30).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).

 	As per claim 8, the method of claim 1, Good teaches wherein the second version of the content segment is associated with a higher quality than the first version of the (Conversely, if playback and/or network conditions improve, the computing device 171 may switch to a higher (second version) bitrate rendition (col. 3, lines 40-47; col. 4, lines 21-23).  

 	As per claim 9, the method of claim 1, Good teaches wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, recorded content, or stored content, (col. 2, lines 46-49; col. 3, lines 5-13).  Knittle also teaches wherein the content comprises at least one of linear content, non-linear content, video content, audio content, multi-media content, recorded content, or stored content, (replace the low quality video with higher quality video during this period of time to improve viewer experience) (para. 30).

 	As per claim 10, Good teaches a method comprising: 
storing a first quality version of a content segment for output, (via the manifest may include information describing each of a plurality of renditions of a stream item that are available for adaptive streaming. A "rendition" of a live stream may correspond to a particular version of the live stream. Each rendition of a live stream may have a different bitrate (e.g., video bitrate and/or audio bitrate, hence representing quality version)) (col. 3, lines 38-47), 
based on a change in a network condition, sending a request, (Adaptive streaming is a media transmission mechanism that enables a receiving device to dynamically request different versions of a stream in response to changing network conditions) (col. 3, lines 29-32) for a quantity of data associated with the content (Upon receiving the manifest, the computing device 171 may determine which of the available renditions (data associated with the content segment) of the live stream (content segment) should be requested from the media server 150. The computing device 171 may make such a determination based on network conditions being experienced by the computing device 171; i.e. network conditions become worse, the computing device 171 may switch to a lower bitrate rendition (data associated with content segment); 320 is a lower-quality rendition that has a name "240p," a frame size of 320x240 pixels, (pixels represent a quantity of data) (col. 3, lines 61-65; col. 4, lines 17-25; col. 10, lines 17-18); 
determining a second quality version of the content segment, (Conversely, if playback and/or network conditions improve, the computing device 171 may switch to a higher bitrate rendition (second quality version)) (col. 4, lines 21-23) and wherein the second quality version is associated with a different quality than the first quality version, (higher bitrate rendition (second quality version thus represents a different quality/rendition than the first quality version) (col. 4, lines 21-23); and causing, output of the second quality version of the content segment, (via switching (causes output) to a higher bitrate rendition (second quality version)) (col. 3, lines 40-47; col. 4, lines 21-23).
Good does not specifically teach causing, at an output time associated with the content segment, output of the second quality version.
However, Knittle teaches causing, at an output time associated with the content segment, output of the second quality version, (At time t3, a request may be made to begin retransmitting the video segments as higher quality video segments) (para. 24). Knittle also teaches storing a first quality version of a content segment for output (replace the low quality video with higher quality video during this period of time to improve viewer experience) (para. 30)
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).
Neither Good nor Knittle specifically teaches wherein the second version of the content segment comprises an addition of the quantity of data to the first version of the content segment.
However, Sparenberg teaches wherein the second version of the content segment comprises an addition of the quantity of data to the first version of the content segment, (para. 68).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good, Knittle and Sparenberg such that if the information indicates a desired version of the content which is not available in the stored media file, the new file is provided corresponding to another version of the content of the stored media file (e.g. having a higher resolution as the desired version), (Sparenberg; para. 127).

 	As per claim 11, the method of claim 10, Good teaches wherein the first quality version and the second quality version are associated with at least one of an encoding bit rate or a resolution, (col. 9, lines 57-61; col. 10, lines 17-21). 
 
(Conversely, if playback and/or network conditions improve, the computing device 171 may switch to a higher bitrate rendition (col. 3, lines 40-47; col. 4, lines 21-23), than an encoding bit rate or a resolution associated with the first quality version, (col. 9, lines 57-61; col. 10, lines 17-21).  

 	As per claim 13, the method of claim 10, it is rejected based on the analysis of claim 2, due to the similarity of the limitations.  

 	As per claim 14, the method of claim 10, Good teaches wherein the storing the first quality version of the content segment for output comprises storing the first quality version of the content segment, (via the manifest may include information describing each of a plurality of renditions of a stream item that are available for adaptive streaming. A "rendition" of a live stream may correspond to a particular version of the live stream. Each rendition of a live stream may have a different bitrate (e.g., video bitrate and/or audio bitrate, hence representing quality version)) (col. 3, lines 38-47; col. 4, lines 45-50; col. 10, lines 10-13). 
Good does not specifically teach storing the first version in a memory, and wherein the method further comprises replacing, in the memory, the first quality version of the content segment with the second quality version of the content segment.  
However, Knittle teaches storing the first version in a memory, and wherein the method further comprises replacing, in the memory, the first quality version of the (replace the low quality video with higher quality video during this period of time to improve viewer experience) (para. 18, 30).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good and Knittle in order to take advantage of the decreased network congestion and to improve the user experience, (Knittle; para. 24).
Neither Good nor Knittle specifically teaches the addition of the quantity of data to the first quality version of the content segment is performed in the memory.
However, Sparenberg teaches the addition of the quantity of data to the first quality version of the content segment is performed in the memory, (Hence, a high 
quality version of the content contains the enhancement layers of a low quality 
version and additional enhancement layers (providing more details). Hence, the bits of the low quality version also belong to the high quality version) (para. 68, 69; Fig. 1).

 	As per claim 15, the method of claim 14, 
Good does not specifically teach wherein the memory comprises a content buffer. 
However, Knittle teaches wherein the memory comprises a content buffer, (para. 30).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming (Knittle; para. 24).
 
 	As per claim 17. Good teaches a method comprising: 
receiving a first version of a content segment, (the computing device 171 may switch to a lower bitrate (first version) rendition by requesting subsequent portions of the lower bitrate rendition; A low-resolution version (lower quality can also represent first version) of the live stream for streaming to mobile devices may include the logo but not the scoreboard) (col. 4, lines 18-21; col. 8, lines 33-35);
causing, based on a change in a condition of a network, an improvement in a quality associated with the first version of the content segment, (if network conditions improve, the computing device 171 may switch to a higher bitrate rendition; hence, thus improving quality) (col. 3, lines 29-32 and 40-47; col. 4, lines 18-23; col. 9, lines 57-59); 
Good does not specifically teach storing, in a memory, the first version of the content segment for output, and 
However, Knittle teaches storing, in a memory, the first version of the content segment for output, (the client may have a buffer (memory) full of low quality video (first version); adaptive bit rate technologies deliver lower bit rate streams when necessary to maintain continuous viewing by sacrificing some aspects of video quality; This capability may be beneficial in replacing lower quality data, generally data associated with lower bit rates) (para. 3, 17, 30).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming (Knittle; para. 24). 
Neither Good nor Knittle specifically teach an improvement based on an addition of a quantity of data to the first version of the content segment.
However, Sparenberg teaches an improvement based on an addition of a quantity of data to the first version of the content segment (Hence, high quality 
version (viewed as an improvement) of the content contains the enhancement layers of a low quality version and additional enhancement layers (providing more details). Hence, the bits of the low quality version also belong to the high quality version (improvement)) (para. 68).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good, Knittle and Sparenberg such that if the information indicates a desired version of the content which is not available in the stored media file, the new file is provided corresponding to another version of the content of the stored media file (e.g. having a higher resolution as the desired version), (Sparenberg; para. 127).

 	As per claim 19, the method of claim 17, Good teaches wherein the causing the improvement in the quality associated with the first version of the content segment further comprises: sending a request (Adaptive streaming is a media transmission mechanism that enables a receiving device to dynamically request different versions of a stream in response to changing network conditions) (col. 3, lines 29-32) for quantity of data, (Upon receiving the manifest, the computing device 171 may determine which of the available renditions (data associated with the content segment) of the live stream (content segment) should be requested from the media server 150. The computing device 171 may make such a determination based on network conditions being experienced by the computing device 171; i.e. network conditions become worse, the computing device 171 may switch to a lower bitrate rendition (data associated with content segment); 320 is a lower-quality rendition that has a name "240p," a frame size of 320x240 pixels, (pixels represent a quantity of data) (col. 3, lines 61-65; col. 4, lines 17-25; col. 10, lines 17-18).
Neither Good nor Knittle specifically teaches Page 4 of 9DOCKET NO.: 102005.011081PATENTApplication No.: 17/087,377adding the quantity of data to the first version of the content segment.
However, Sparenberg teaches adding the quantity of data to the first version of the content segment, (para. 68). Sparenberg also teaches sending a request for the quantity of data, (via a requested file) (para. 68).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good, Knittle and Sparenberg such that if the information indicates a desired version of the content which is not available in the stored media file, the new file is provided corresponding to another version of the content of the stored media file (e.g. having a higher resolution as the desired version), (Sparenberg; para. 127).
 
 	As per claim 20, the method of claim 17, Good teaches wherein the quantity of data comprises a difference between a quantity of data corresponding to a first bit rate associated with the first version of the content segment and a quantity of data (col. 3, lines 61-65; col. 4, lines 17-25; (col. 9, lines 57-60; col. 10, lines 17-18).

 	As per claim 21, the method of claim 1, Good teaches wherein the quantity of data comprises a difference between a quantity of data corresponding to the first bit rate associated with the first version of the content segment and a quantity of data associated with the second bit rate, (lower-quality rendition (that has a name "240p," a frame size of 320x240 pixels, (pixels represent a quantity of data)) versus (high-quality rendition that has a name "720p," a frame size of 1280x720 pixels (quantity of data which represents an addition to the quantity of the first version via the product of 1280x720 versus 320x240) (high-quality rendition that has a name "720p," a frame size of 1280x720 pixels (quantity of data which represents an addition to the quantity of the first version via the product of 1280x720 versus 320x240)) (col. 3, lines 61-65; col. 4, lines 17-25; col. 9, lines 57-60; col. 10, lines 17-18).  

 	As per claim 22, the method of claim 10, Good teaches wherein the quantity of data comprises a difference between a quantity of data corresponding to a first bit rate associated with the first quality version of the content segment and a quantity of data associated with a second bit rate higher than the first bit rate, (lower bitrate rendition for lower-quality rendition, (col. 3, lines 61-65; col. 4, lines 17-25; col. 10, lines 17-18) versus higher bitrate for higher-quality rendition, (col. 4, lines 21-23; col. 9, lines 57-60).

s 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Good et al., (Good), US Patent. No.: 8752113 as applied to claims above, in view of Knittle et al., (Knittle), US PGPub. No.: 20120005368 in view of Sparenberg et al., (Sparenberg), US PGPub. No.: 20150213044 and further in view of Ziskind et al., (Ziskind), US PGPub. No.: 20130058480.

 	As per claim 7, the method of claim 1, 
Neither Good, Knittle nor Sparenberg specifically teach wherein the change in the network condition comprises at least one of: a change in bandwidth associated with the network; a change in throughput associated with the network; or a change in data rate associated with the network.
However, Ziskind teaches wherein the change in the network condition comprises at least one of: a change in bandwidth associated with the network; a change in throughput associated with the network; or a change in data rate associated with the network, (bandwidth) (para. 3, 90, 106).
Therefore it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the adaptive bit rate streaming teachings of Good, Knittle, Sparenberg and Ziskind such that  when the playback device 200 detects a change in streaming conditions, determines that a higher bitrate stream can be utilized at the present streaming conditions, the playback device can use the top level index file to identify the URI for a more appropriate alternative stream to at least one of the video, audio, or subtitle streams from which the playback device is currently requesting encoded media, (Ziskind; para. 112).

 	As per claim 16, the method of claim 10, it is rejected based on the analysis of claim 7, due to the similarity of the limitations.  

Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Khalid, US PGPub. No.: 20170289221, para. 86.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        1/23/22